.....___

               -� '·



                                                                UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF MASSACHUSETTS


                              JOSEPH DeLONG,                        )
                                                                    )
                                               Plaintiff,           )
                                                                    )              CIVIL ACTION



                       1
                                                                    )              NO. 17-11783-PBS
                                                                    )
                                                                    )
                                               Defendants.          )



               l�
               �l7
                                                            REPORT AND RECOMMENDATION ON
                                                            DEFENDANTS' MOTIONS TO DISMISS

               �                                                        August 7, 2019

               � �            DEIN, U.S.M.J.



                       t
                       t             Prose plaintiff Joseph Delong, a state prisoner, filed a complaint pursuant to 42 U.S.C.

                              § 1983, alleging that various medical providers and correctional staff provided negligent care

                              and have been deliberately indifferent to his serious medical needs in the wake of an injury he

't--....... L,� 1 i-j         sustained at the Souza Baranowski Correctional Center. The plaintiff's Amended Complaint

� t                           (Docket No. 57) ("Am. Compl.") alleges violations of federal constitutional and state law against
   �
       c)-..           .,:i
                        �
                              fourteen defendants.

                                     After filing the instant suit, the plaintiff moved for a temporary restraining order and a

                              preliminary injunction. (See Docket No. 74). Both motions were denied. (Docket Nos. 76, 164).

                              The plaintiff's medical malpractice claims against Defendants Khiem Tran and Adriana Carrillo

                              were transferred to the Massachusetts Superior Court Medical Malpractice Tribunal. {Docket

                              Nos. 94, 116). The Tribunal found in favor of Defendant Tran. (Docket No. 159). Delong
